                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEVEN D. FRAZIER,                                 :
                                                   :
               Plaintiff,                          : Case No. 2:18-cv-00200
                                                   :
       v.                                          : CHIEF JUDGE ALGENON L. MARBLEY
                                                   :
ANDREW SAUL,
COMMISSIONER OF SOCIAL                             : MAGISTRATE JUDGE DEAVERS
SECURITY,                                          :
                                                   :
               Defendant.                          :

                                       OPINION & ORDER

       This matter comes before the Court on Plaintiff’s Motion for Attorney Fees (ECF No. 22)

and the parties’ Joint Stipulation to Attorney Fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412 (ECF No. 23). The parties jointly stipulate and petition this Court to

enter an award of attorneys’ fees in the amount of $4,700.00 to the Plaintiff, which will satisfy all

of his claims for fees, costs, and expenses under the EAJA that may be payable in this case.

       Defendant states that any fees paid belong to Plaintiff, and not his attorney, and can be

offset to satisfy pre-existing debt that Plaintiff owes to the United States. See Astrue v. Ratcliff,

560 U.S. 586 (2010). After this Court enters the award, counsel for the parties shall verify that

Plaintiff owes no pre-existing debt to the Government subject to offset; then, Defendant agrees to

make the award payable to Plaintiff’s attorney pursuant to the EAJA assignment signed by

Plaintiff and his counsel.




                                                   1
       In light of the foregoing, this Court DENIES Plaintiff’s Motion for Attorney Fees (ECF

No. 22) and GRANTS the parties’ Joint Stipulation for an Award of Attorney Fees Under the

Equal Access to Justice Act in the amount of $4,700.00 (ECF No. 23).


       IT IS SO ORDERED.

                                             s/ Algenon L. Marbley
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: October 22, 2019




                                               2
